Exhibit 10.1


July 25, 2007


Mr. Mark Hahn
3225 Mossy Ridge Ct.
Raleigh, NC 27613



Dear Mark:


On behalf of GigaBeam Corporation (“GigaBeam” or “Company”), I am pleased to
offer you the position of Vice President of Finance and Administration and Chief
Financial Officer. The position will commence on or before August 14th, 2007.
This offer is valid through the end of the day on July 28th, 2007.


The following is a description of the terms and conditions of your employment.


1. Title and Responsibility: As Vice President of Finance and Administration and
Chief Financial Officer, you will be expected to perform as the senior financial
executive for the Company operating within the guidelines and rules as set forth
by the Securities and Exchange Commission and Sarbanes Oxley. You will be
expected to build and lead a team to manage the day to day finance and
administration requirements of the Company, accounting and reporting, on time
SEC reporting and filings so that the business is at all times compliant. You
will also be instrumental in assisting with the communication of our Company’s
message and performance to our investor community through direct and indirect
interactions as necessary. You will also have overall responsibility for Human
Resources and Legal functions for the Company. You can also be expected to be
assigned other responsibilities.


2. Reporting to: S. Jay Lawrence - President and Chief Operating Officer and the
Audit Committee for the Company


3. Base Salary:        At the monthly rate $15,833.33, annualized to $190,000,
to be paid in accordance with GigaBeam’s normal payroll practices and
procedures. You will also be eligible to participate in bonus and incentive
programs as outlined below.


4. Bonus:                 Bonuses will be paid based on GigaBeam’s executive
bonus program as set forth by the compensation committees of Board of Directors.
Awarded bonuses will be paid annually unless special bonuses are granted.


5. Salary and Bonus Reviews: Your salary, bonus and commission incentive plan
will be reviewed annually. Your initial review will be on or about December
2007; and subsequent annual reviews will occur on or about December of each
year. Any increase in compensation will be based on your performance and success
in your role as Vice President of Finance and Administration and CFO and, at the
sole discretion of the Company and based upon the performance of GigaBeam.


6. Equity:                  Subject to approval by the Board of Directors, you
will be eligible for Nonqualified Stock Options to purchase 125,000 shares of
GigaBeam Common Stock at an exercise price to be set by the Board of Directors
pursuant to our 2004 Stock Option Plan, as amended. The options will vest at 33
1/3% per year commencing on the first anniversary of the date of grant and will
terminate ten years after the date of grant.


7. Primary Work Location: GigaBeam’s headquarters are based at 4021 Stirrup
Creek Dr., Suite 400, Durham, NC 27703. Travel will be required on occasion and
you will be expected to purchase reasonable cost effective travel which will be
reimbursed by the Company.



--------------------------------------------------------------------------------


 
8. Other Benefits:  The Company has established a group health benefit program
currently with United Health Care and a group dental plan currently with
Guardian as well as Long  Term Disability Insurance and Life/AD&D Insurance in
which you may participate if eligible under the terms of those programs/plans.
These benefits and benefit  providers may change from time to time at the
discretion of the Company. If you elect to participate in the group health
and/or group dental program, your coverage  would commence on the first day of
the month following your date of hire. The Company has seven (7) fixed holidays
and three (3) floating holidays which you  choose and arrange with your
supervisor for a total of ten (10) holidays in accordance with Company policy.
You can find out more information on these plans from  Ann Graham at (240)
876-5132.


9. Vacation:             You will receive four (4) weeks of paid vacation per
year. Which will be earned at a rate of 13.33 hours/month in accordance with the
Company’s vacation policy.


In accordance with GigaBeam’s standard employment practices, you will be
required to sign an agreement covering Company Information and Inventions, and
Company policy statements related to insider trading, code of business conduct,
corporate communications and other policies as established by the Company from
time to time.


Acknowledgment


By signing below, you acknowledge your understanding that your employment
relationship with GigaBeam is terminable at will. You further acknowledge your
understanding that you are free to leave your employment at any time, for any
reason, either with or without cause and with or without notice, and that
GigaBeam retains the same right to end the employment relationship at any time,
for any reason, either with or without cause, and with or without advance
notice. Accordingly, this letter does not create a contract of employment. The
at will nature of your employment with GigaBeam may only be altered if you and
the Company agree do so by written agreement.


This offer of employment will expire on Friday, July 20th at close of business.
Please respond by email to me (jay.lawrence@gigabeam.com) and if acceptable,
return a copy of this signed offer by overnight courier to GigaBeam Corporation,
4021 Stirrup Creek Dr. Suite 400, Durham, NC. Attn: Human Resournces.


Mark, I look forward to having you join us, and I am confident that you will be
an outstanding addition to the GigaBeam team. If you have any questions, please
contact me at 858-414-3209 (Cell).


Sincerely,


GigaBeam Corporation

        By:  /s/ S. Jay Lawrence 7/25/07     

--------------------------------------------------------------------------------

   

S. Jay Lawrence
President and Chief Operating Officer


I understand and agree to the terms contained in this letter.


Date:  7/25/07


Signature: /s/ Mark Hahn 

--------------------------------------------------------------------------------

Name: Mark Hahn
 

--------------------------------------------------------------------------------

